DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2009/0262232 to Kim et al. teaches an imaging module including a lens unit with a guide hold guiding the movement of the lens unit, a module supporting unit at the back of the lens unit, and a shutter unit in front of the lens unit.  A curved vibration piezoelectric motor is included that moves the lens unit along the optical axis.  
U.S. Pub. No. 2010/0085474 to Morita teaches a camera module where a sensor unit and lens unit are joined in such a manner that an imaging plane of the image sensor is orthogonal to an optical axis of the taking lens.  The system also contains a vibration rod and piezoelectric plates and motor to move the lens in axial direction.  
However, the prior art of record does not teach all of the limitations including at least, “a non-equilibrium structure that removes a mass of a portion or adds a mass to a portion of at least one of the light transmissive body, the first cylindrical body, the second cylindrical body, the spring portion, and the vibrating body.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664